Citation Nr: 1738782	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for deep venous thrombosis of the left lower extremity secondary to protein C deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak

INTRODUCTION

The Veteran served on active duty from September 1981 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran was afforded a Travel Board hearing in July 2013.  A transcript of the testimony offered at this record has been associated with. the record.

In February 2015, this matter was last before the Board, at which time it was remanded.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2015, the Board remanded the matter to obtain a VA examination to adequately address the severity of the Veteran's deep venous thrombosis of the left lower extremity secondary to protein C deficiency (DVT of the left lower extremity).  In directing the new examination, the Board noted that a prior April 2010 VA examination failed to address whether dryness and numerous hypopigmented stretch marks of the left lower extremity were a manifestation associated with the service-connected DVT of the left lower extremity.  

In August 2016, the Veteran was afforded a VA examination.  The examination report does not address any findings regarding the skin.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). Accordingly, the examination report is returned.  38 C.F.R. § 4.2.

Also, the Veteran has submitted a December 2016, VA Form 21-0960A-2, Artery and Vein Conditions (Vascular Diseases Including Varicose Veins), Disability Benefits Questionnaire (DBQ).  This DBQ suggests that the Veteran has Raynaud's Syndrome.  See DBQ, pg. 3.  Upon remand, the VA examiner should address whether this is a manifestation of DVT of the left lower extremity, a progression of the service-connected DVT of the left lower extremity, or a change in diagnosis.  38 C.F.R. § 4.13.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his DVT of the left lower extremity.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.

The examination report should address the presence and severity of all symptoms of the service-connected disability, to include any dermatological manifestations.  The examiner's attention is directed to the indications of skin symptoms of the left lower extremity.  The examiner must address or rule out any such skin symptoms.  

Attention is directed to the December 2016 DBQ that indicates assessment of Raynaud's Syndrome.  In terms of Raynaud's Syndrome, the examiner should address whether this is a manifestation of DVT of the left lower extremity, a progression of the Veteran's service-connected DVT of the left lower extremity, or a change in diagnosis.  38 C.F.R. § 4.13.

The rationale for all opinions expressed should be provided. The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

2.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If the benefit sought remains denied, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

